Fourth Court of Appeals
                               San Antonio, Texas
                                       July 8, 2019

                                   No. 04-18-00771-CV

                                    Gail GILLETTE,
                                        Appellant

                                            v.

                                   Stephen GRAVES,
                                        Appellee

                From the 224th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017CI03140
                        Honorable Richard Price, Judge Presiding


                                     ORDER
       The Appellee’s Motion for Extension of Time to File Appellee’s Brief is GRANTED.
The appellee’s brief is due on July 24, 2019.


                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of July, 2019.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court